IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM J. MANN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5154

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 2, 2015.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

William J. Mann, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

      The appellant appeals the denial of his motion seeking jail credit filed

pursuant to Florida Rule of Criminal Procedure 3.801. We reverse and remand.

      The appellant seeks 1525 days of additional jail credit, and provides the date

of his sentence and the dates for which he seeks credit. However, he has not

alleged any of the other facts which must be included in a facially sufficient rule
3.801 motion. See Fla. R. Crim. P. 3.801(c). Pursuant to rule 3.801, a defendant is

entitled to one chance to amend his motion to state a facially sufficient claim

unless the record refutes the claim. See Fla. R. Crim. P. 3.801(e) (incorporating

Florida Rule of Criminal Procedure 3.850(f)); Fla. R. Crim. P. 3.850(f)(2) (if the

motion is facially insufficient, the trial court must give a defendant 60 days to

amend). Here, the trial court denied relief on the merits, but did so without

attaching any records supporting the denial.      See Fla. R. Crim. P. 3.801(e)

(incorporating Florida Rule of Criminal Procedure 3.850(f)); Fla. R. Crim. P.

3.850(f)(5) (trial court must attach portions of the record refuting appellant’s

claims). Therefore, we reverse and remand for the trial court to either attach

records which refute the appellant’s claim or to grant him the opportunity to amend

his facially insufficient claim.

      REVERSED and REMANDED with directions.

WOLF, BENTON, and RAY, JJ., CONCUR.




                                        2